DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The Amendment filed 26 Mar 2021 has been entered.  Claims 14-21 and 23-25 are pending in the application with claim 22 cancelled.  Claims 14, 21, and 23 are currently amended.  Applicant’s amendment to the Claims have not overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 30 Sep 2020. The remaining issues are restated below.
The prior nonstatutory double patenting rejection is obviated by the amendment to the claims.
Response to Arguments
Applicant's arguments filed 26 Mar 2021 have been fully considered but they are not persuasive.
Applicant argues that claim 17 is definite and asserts that it conveys a reasonable degree of clarity and particularity (Pg. 5-6). It is noted that while applicant has cited the considerations discussed in the MPEP against which definiteness of claim language is to be judged there is no discussion by applicant as to how it is believed that the language of claim 17 satisfactorily meets those requirements. Examiner thus respectfully submits that while the concept of the invention particularly addressed in claim 17 is understood (e.g. spacing the sensor away from the outlet to not obstruct exiting gases) that the claim still fails to sufficiently establish the metes and bounds of the claim. MPEP 2173.02(II) states that “[i]f the language of the claim is such that a 
Regarding claim 14 applicant argues that the cited references fail to obviously suggest the required spacing of the sensor from the outlet (Pg. 7-9). In this regard applicant initially asserts that Chou (U.S. Pub. 2012/0318266) intends the sensor to be positioned directly on the vent holes and thus that any modification involving spacing the sensor from the outlet would result in improperly modifying Chou away from its intended purpose (Pg. 8). Applicant then continues by asserting that even if Howard et al. (U.S. Pub. 2009/0223521) were to be incorporated in Chou that the expectation would still be of a sensor directly contacting vent holes via securement of Chou’s patch (Pg. 8).
Examiner respectfully disagrees with these assertions. As a background for discussion the particular sensor cited from Chou is thermistor 25 which is secured over 
It is noted that applicant has failed to provide any arguments relative to the limitation amended into the end of claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “sensor is spaced from the outlet a sufficient distance to avoid any significant obstruction of the exit gases exiting the outlet” which deems the claim indefinite. The metes and bounds of determining what constitutes a “significant obstruction of the exit gases” is unclear. A review of the specification does not find any clear indication of a particular distance for the spacing which would provide the avoidance of “significant obstruction”. There is also not found to be any other form of measure which would provide a scale for discerning where between full obstruction and partial obstruction a threshold is crossed which would be considered as amounting to “significant obstruction”. It is unclear how to properly interpret the limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-18, 20-21, and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou (U.S. Pub. 2012/0318266) in view of Howard et al. (U.S. Pub. 2009/0223521, henceforward “Howard”).
Regarding claim 14, Chou discloses a patient interface mask (Fig. 3B #15; ¶0034) for use with a breathing assistance apparatus (all Fig. 3B), comprising: a seal (as seen in mask view of Fig. 3A) that, in use, circumscribes a nose, mouth, or nose and mouth of a patient and at least partially defines an interior space of the mask (Fig. 3A view); an inlet (receiving #16) into the interior space; an outlet (Fig. 3B; ¶0034 – vent holes) from the interior space; and a sensor (Fig. 3B #25; ¶0034) configured to detect a  the sensor is configured to provide sensor data correlated to conditions of the gases within the mask (¶0034). The term “correlated” is given a plan meaning as per Webster’s Dictionary of “correspond”. The term “correlated” is thus not understood to require a mathematical correlation but rather an indication that the sensor data corresponds to conditions within the mask. As the thermistor 25 of Chou is in close proximity to the vent holes (Fig. 3B) the temperature it detects will generally correspond to conditions of gases within the mask.
Chou fails to explicitly disclose the sensor spaced from the outlet by a distance, wherein the space between the sensor and the outlet is open to the atmosphere.
Howard teaches a mask (Figs. 1-1 to 1-3) including an vent interface (Figs. 1-1 & 5-1 to 5-2 #70; ¶¶0123-0127) comprising an outlet (Figs. 5-1 to 5-2 #78 – vent holes) recessed below an outer surface (Figs. 5-1 to 5-2 #72; ¶0123) of the vent interface. Howard teaches recessed vent holes as providing the benefit of better focusing vent flow as it leaves the mask (¶¶0123-0124, 0132).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Chou the sensor spaced from the outlet by a distance, wherein the space between the sensor and the outlet is open to the atmosphere in order to provide the benefit of recessing vent holes to better focus vent flow as it leaves the mask in view of Howard. With the vent holes of Chou recessed the 
Regarding claim 15, Chou teaches the invention as modified above and further teaches the outlet is a bias flow outlet comprising a plurality of exit holes (Fig. 3B vent holes).
Regarding claim 16, Chou teaches the invention as modified above and further teaches the sensor is positioned forward of the outlet (Fig. 3B).
Regarding claim 17, Chou teaches the invention as modified above and further teaches the sensor is spaced from the outlet a sufficient distance to avoid any significant obstruction of the exit gases exiting the outlet (Fig. 3B). Pad 252 does not cover all vent holes, which will thus avoid significant obstruction.
 Regarding claim 18, Chou teaches the invention as modified above and further teaches the sensor is configured to detect temperature (¶0034), humidity or both.
Regarding claim 20, Chou teaches the invention as modified above and further teaches the sensor is coupled for electronic communication with a component of the breathing assistance apparatus (Figs. 1 & 3B-4; ¶¶0033, 0051-0061).
Regarding claim 21, Chou teaches the invention as modified above and further teaches the sensor is configured to provide sensor data to the breathing assistance apparatus for closed-loop or feedback control of the breathing assistance apparatus (Figs. 1 & 3B-4; ¶¶0033, 0051-0061).
While Chou fails to teach closed-loop or feedback control specifically of a humidity and/or temperature function of the breathing assistance apparatus it is noted that the breathing assistance apparatus is not read as positively recited by the claim as 
Regarding claim 23, Chou teaches the invention as modified above and further teaches the sensor is configured to provide sensor data correlated to the relative humidity and/or temperature (¶0034) within the mask. The term “correlated” is given a plan meaning as per Webster’s Dictionary of “correspond”. The term “correlated” is thus not understood to require a mathematical correlation but rather an indication that the sensor data corresponds to conditions within the mask. As the thermistor 25 of Chou is in close proximity to the vent holes (Fig. 3B) the temperature it detects will generally correspond to conditions of gases within the mask.
Regarding claim 24, Chou teaches the invention as modified above and further teaches the sensor data is used by the breathing assistance apparatus to change operational algorithms, settings, or other operational parameters of the breathing assistance apparatus (Figs. 1 & 3B-4; ¶¶0033, 0051-0061). It is noted that the breathing apparatus is not read as positively recited by the claim.
Regarding claim 25, Chou teaches the invention as modified above and further teaches the sensor is supported relative to the mask by a support arrangement (Figs. 3B #252).
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou (U.S. Pub. 2012/0318266) in view of Howard et al. (U.S. Pub. .
Regarding claim 19, Chou teaches the invention as modified above but fails to teach the sensor comprises an integrated memory, power source or both.
Sung teaches a respiratory mask (Figs. 1-3) including a sensor (#40; ¶¶0019) comprising an integrated memory, power source (¶¶0024-0025) or both. Sung teaches a battery as providing the benefit of supplying power to all electronic components of a mask sensor such that no wires are required (¶¶0024-0025).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Chou the sensor comprises a power source in order to provide the benefit of supplying power to all electronic components of a mask sensor such that no wires are required in view of Sung.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785